 Case 16-13061         Doc 217   Filed 04/24/19 Entered 04/24/19 14:36:04            Desc Main
                                  Document     Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                               )
                                                     )      Case No. 16-13061
John J. Pappas, Sr.,                                 )      Chapter 11
                                                     )      Judge Pamela S. Hollis
               Debtor.                               )
                                                     )

                                    NOTICE OF MOTION

TO:      ATTACHED SERVICE LIST:

        PLEASE TAKE NOTICE that on the 16th day of May, 2019 at 10:00 a.m. or as soon
thereafter as counsel can be heard, I shall appear before the Honorable Pamela S. Hollis,
Bankruptcy Judge, in the room usually occupied by her as courtroom 644 in the United States
Bankruptcy Court in the Everett McKinley Dirksen Federal Building, 219 South Dearborn Street,
Chicago, Illinois, or before any other Judge who may be sitting in her place and stead and shall
present the Motion For Entry of Final Decree, a copy of which is attached hereto and herewith
served upon you, and shall pray for the entry of an Order in compliance therewith.

AT WHICH TIME and place you may appear if you so see fit.

                                             /s/David K. Welch
                                             Burke, Warren, MacKay & Serritella, P.C.
                                             330 N. Wabash, 21st Floor
                                             Chicago, Illinois 60611
                                             (312) 840-7000

                                 CERTIFICATE OF SERVICE

        The undersigned, being first duly sworn on oath deposes and states that he caused a copy
of the foregoing Notice of Motion and attached Motion to be served on the parties listed on the
attached service list via the Court’s Electronic Filing System (ECF), who are entitled to receive
such notice, and via U.S. Mail (where indicated) upon the attached service list, properly addressed
and postage prepaid, on the 24th day of April 2019.

                                             /s/David K. Welch




                                                1
 Case 16-13061        Doc 217    Filed 04/24/19 Entered 04/24/19 14:36:04       Desc Main
                                  Document     Page 2 of 5


                                         SERVICE LIST
Via ECF:

United States Trustee
219 S. Dearborn St., Suite 873                   Via Mail:
Chicago, IL 60604                                John J. Pappas, Jr.
                                                 23 W. County Line Rd.
Brandon R. Freud, Esq.                           Barrington Hills, IL 60010
Ruff, Freud Breems & Nelson Ltd.
200 N. LaSalle St., Suite 2020                   Ashley Funding Services, LLC
Chicago, IL 60601                                its successors and
                                                 assigns as assignee of Laboratory
Joel P. Fonferko, Esq.                           Corporation of America Holdings
Peter C. Bastianen, Esq.                         Resurgent Capital Services
Codilis & Associates PC                          PO Box 10587
15W030 North Frontage Rd.                        Greenville, SC 29603-0587
Suite 100
Burr Ridge, IL 60527                             Capital One NA
                                                 c/o Becket and Lee LLP
JP Morgan Chase Bank, N.A.                       PO Box 3001
c/o Amanda J. Weise                              Malvern PA 19355-0701
Heavner Beyers & Mihlar, LLC
111 E. Main Street                               Chase Freedom
Decatur, Illinois 62525-0740                     PO Box 15153
                                                 Wilmington, DE 19886
David P. Leibowitz
Lakelaw                                          Chase Rapid Rewards Mastercard
53 West Jackson Blvd., Suite 1610                PO Box 15153
Chicago, IL 60604                                Wilmington, DE 19886

John J. Scharkey                                 Department of Treasury-Internal Revenue
Sweeney & Scharkey, LLC                          Service
111 West Washington Street                       230 S. Dearborn
Suite 1160                                       Room 2600, M/S 5014CHI
Chicago, IL 60602                                Chicago, IL 60604

Alyssa Mogul, Esq                                Home Depot-Citibank
Grund & Leavitt PC                               PO Box 790328
812 N. Dearborn St.                              Saint Louis, MO 63179
Chicago, IL 60610
                                                 HSBC Bank National Association, as
Lawrence M. Benjamin                             Trustee
Reed Smith LLP                                   c/o Ocwen Loan Servicing, LLC
10 South Wacker Drive, 40th FL                   Attn: Bankruptcy Department
Chicago, IL 60606                                P.O. Box 24605
                                                 West Palm Beach, FL 33416-4605
                                             2
 Case 16-13061      Doc 217    Filed 04/24/19 Entered 04/24/19 14:36:04        Desc Main
                                Document     Page 3 of 5



J&B Mechanical, Inc.                            Sears Mastercard
128 West Pratt Blvd.                            PO Box 9001055
Schaumburg, IL 60172                            Louisville, KY 40290-1055

JPMorgan Chase Bank, N.A.                       Wintrust Bank
c/o Heavner, Beyers & Mihlar, LLC               Brandon R Freud
Post Office Box 740                             200 N LaSalle St, Suite 2020
Decatur, IL 62525                               Chicago, IL 60601

JPMorgan Chase Bank, N.A. National
Bankruptcy Dept.
P.O. Box 29505 AZ1-1191
Phoenix, AZ 85038-9505

Mazda Capital Services
PO Box 78074
Phoenix, AZ 85062

Nordstrom Bank Visa
PO Box 79137
Phoenix, AZ 85062-9137

Ocwen Loan Servicing LLC
PO Box 24738
West Palm Beach, FL 33416-4738

Ocwen Loan Servicing, LLC as servicer for
HSBC BAN
c/o Codilis & Associates
15W030 N. Frontage Road, Suite 100
Burr Ridge, IL 60527

Pappas & Healy LLC
221 N LaSalle St Suite 5400
Chicago, IL 60610

PNC Bank
2739 Liberty Ave.
Pittsburgh, PA 15222

PNC BANK, N.A.
PO BOX 94982
CLEVELAND, OHIO 44101



                                            3
 Case 16-13061        Doc 217     Filed 04/24/19 Entered 04/24/19 14:36:04          Desc Main
                                   Document     Page 4 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                               )
                                                     )      No. 16-13061
JOHN J. PAPPAS, SR.,                                 )      Chapter 11
                                                     )      Hon. Pamela S. Hollis
         Debtor.                                     )

                   MOTION OF DEBTOR FOR ENTRY OF FINAL DECREE

         JOHN J. PAPPAS, SR., Debtor herein, by his attorneys, makes his Motion for Entry of

Final Decree and in support thereof, states as follows:

                                       INTRODUCTION

         1.    On April 18, 2016, the Debtor filed his voluntary petition for relief under Chapter

11 of the Bankruptcy Code.

         2.    On October 4, 2019, this Court entered an order confirming the Debtor’s Plan of

Reorganization (“Plan”).

         3.    The Debtor has made timely payments to date to all creditors as required by the

Plan. Accordingly, the Plan has been substantially consummated within the meaning of Section

1101(2) of the Bankruptcy Code.

         4.    The Debtor requests the entry of a Final Decree pursuant to Rule 3022 of the

Federal Rules of Bankruptcy Procedure.

         WHEREFORE, for the foregoing reasons, the Debtor, JOHN J. PAPPAS, SR. requests the

entry of a Final Decree closing this Chapter 11 case and for such other relief as may be just and

appropriate.




                                                 1
 Case 16-13061     Doc 217    Filed 04/24/19 Entered 04/24/19 14:36:04        Desc Main
                               Document     Page 5 of 5


                                                Respectfully submitted,

                                                JOHN J. PAPPAS, SR., Debtor


                                                By:/s/ David K. Welch__
                                                      One of Its Attorneys

DEBTOR’S COUNSEL:
David K. Welch, Esq. (Atty. No. 06183621)
Brian P. Welch, Esq. (Atty. No. 6307292)
Burke, Warren, MacKay & Serritella, P.C.
330 N. Wabash Ave., Suite 2100
Chicago, Illinois 60611
Tel: (312)840-7100




                                            2
